IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-40487
                           Summary Calendar


                            JOHN CRENSHAW,

                                                Plaintiff-Appellant,

                                versus

         THE UNITED STATES OF AMERICA through its agency
          NATIONAL AERONAUTICS AND SPACE ADMINISTRATION,

                                                 Defendant-Appellee.


          Appeal from the United States District Court
               for the Southern District of Texas
                          (G-96-CV-342)

                           February 12, 1998

Before JOHNSON, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     John Crenshaw appeals the dismissal of his complaint pursuant

to Fed. R. Civ. P. 12(b)(6) and the denial of his motion for relief

from judgment.

     First, Crenshaw argues that the district court erred in

dismissing his claims of false imprisonment, false arrest, abuse of

process, and malicious prosecution for failure to state a claim.

This court has undertaken a careful de novo review of the record



     *
       Pursuant to 5th CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th CIR. R. 47.5.4.
and the briefs for the parties, accepting all well-pleaded facts as

true and viewing those facts in a light most favorable to the

plaintiff.   See Conley v. Gibson, 355 U.S. 41, 45-46 (1957); Shinn

v. College Station Independent School Dist., 96 F.3d 783, 785 (5th

Cir. 1996), cert. denied, 117 S. Ct. 1695 (1997);     Campbell v. City

of San Antonio, 43 F.3d 973, 975 (5th Cir. 1995).    This Court holds

that Crenshaw failed to allege all of the elements necessary to

obtain relief in his complaint.       Accordingly, the district court

did not err in finding that he failed to state a claim.

     Second, Crenshaw asserts that the district court erred in

denying his motion for relief from the judgment and abused its

discretion in denying his request for an extension of time for

discovery.   After a careful review of the record, this Court holds

that the district court did not err in denying Crenshaw’s motion

for relief from the judgment because Crenshaw’s complaint had not

been amended and therefore, still failed to state a claim upon

which relief could be granted.        This Court reviews a district

court’s denial of a request for additional time for discovery for

abuse of discretion.   Paul Kadair, Inc. v. Sony Corp. of America,

694 F.2d 1017, 1029 (5th Cir. 1983).        Crenshaw’s complaint was

dismissed and his motion for relief from judgment was denied

because he failed to state a claim.      This deficiency in pleading

cannot be cured by additional discovery.       Therefore, this Court

holds that the district court did not abuse its discretion in

denying Crenshaw additional time for discovery.

                                  2
     Finally, Crenshaw argues that the district court erred in

failing to treat the Government’s motion to dismiss as a motion for

more definite statement pursuant to Fed. R. Civ. P. 12(e).

However, such treatment is left to the discretion of the district

court, and Crenshaw has failed to demonstrate that the district

court erred.      Crenshaw also argues that he should have been

accorded “the opportunity to plead more definitely.”               After a

careful review of the record1 and the briefs of both parties, this

Court holds that Crenshaw’s argument is without merit.

     This    appeal   is   without   arguable   merit   and   therefore   is

frivolous.    See Shinn, 96 F.3d at 786.         Because this appeal is

frivolous, it is dismissed.      See 5th CIR. R. 42.2.



APPEAL DISMISSED.




     1
      The Government’s motion to dismiss was filed on September 30,
1996, and was not granted until March 26, 1997, during which time
Crenshaw filed many pleadings but never sought to amend his
complaint.

                                      3